Citation Nr: 1105784	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  10-43 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Filipino Veterans 
Equity Compensation (FVEC) Fund.  


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant's spouse reportedly had service with the Philippine 
Scouts from June 1946 to April 1949.  The appellant seeks 
benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 RO decision.  A notice of 
disagreement was received in April 2010, a statement of the case 
was issued in September 2010, and a substantive appeal was 
received in October 2010.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's spouse died before February 17, 2009.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the 
FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West 
Supp. 2009); American Recovery and Reinvestment Act § 1002, Pub. 
L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim. This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159. The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim. It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).

The Board finds that because the claim is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).

FVEC fund

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
Veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service ...."  However, nothing in this act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In cases for VA benefits where the requisite Veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

The appellant claims that her deceased husband had eligible 
service, and that she is entitled to a one-time payment from the 
FVEC fund.

The appellant's spouse died in July 1989.  The death certificate 
lists the immediate cause of death as cardiorespiratory arrest.  

In July 2009, the appellant filed her claim for legal entitlement 
to a one-time payment from the FVEC fund.  The Board observes 
that the appellant does not legally qualify for a one- time 
payment from the FVEC fund.  The American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5, was enacted on 
February 17, 2009.  Section 1002 (c)(1) provides that the 
Secretary may make a payment from the compensation fund to an 
eligible person who, during the one-year period beginning on the 
date of the enactment of this Act, submits to the Secretary a 
claim for benefits under this section.  Section 1002 (c)(2) 
provides that if an eligible person who has filed a claim for 
benefits under this section dies before payment is made under 
this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.  
In this case, the appellant's spouse died in July 1989, 
approximately 20 years prior to the February 17, 2009 date of 
enactment of the American Recovery and Reinvestment Act.

The appellant contends that her spouse filed a claim for 
equalization of pay in May 1966.  She contends that this was a 
claim under the same spirit of the law as the American Recovery 
and Reinvestment Act.  The Board finds no merit in that 
contention.  This is a case where the law is dispositive.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant does not 
meet the basic eligibility requirements for a one-time payment 
from the FVEC fund.  Therefore, the claim must be denied based 
upon a lack of entitlement under the law.


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


